Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1 and 11 is/are amended, claim 2 is/are cancelled and claims 21,22 is/are added.  Currently claims 1, 3-22 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-12, 16, 18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Taylor (5067511).
Regarding claim 1, Taylor, Fig. 2-3, discloses an indicator 10 (pin 14 provide actuation indication) capable of being (“adapted to be coupled to a valve” is seen as indicating capability of being coupled to a valve) coupled to a valve ( by connection 19), the indicator comprising: a body 12,22  having opposing first (top) and second bottom body ends, wherein the second bottom body end is 5adapted to be coupled to the valve (by connection 19); a bore (through bore 32-36 in 22) extending through the body between the first top and second bottom body ends; a stop (portion of 38) disposed in the bore between the first and second body ends; a piston 42-44 having opposing first top and second bottom piston ends, wherein the second bottom piston end is disposed 
As to claim 5, the piston includes a groove (for 47) disposed proximal to the second piston end.
As to claim 8, the bore includes a first diameter proximal to the first body end, and a second diameter larger than the first diameter proximal to the second body end.
As to claim 9, the bore 32-36 includes a first diameter 32 proximal to the first top body end that transitions to a second diameter 36 larger than the first diameter as the bore extends from the first top body end towards the second bottom body end, and the second diameter 36 transitions (at 38) to a third diameter 36 larger than the second diameter as the bore continues to extend towards the second bottom body end.
As to claim 10, the transition 38 between the second 34 and third 36 diameters includes an angled surface (another portion of 38), and the piston is seated (dotted line in Fig 3) on the angled portion when the piston is in the extended position.
As to claim 11, Taylor, Fig. 2-3, discloses an indicator 10 (pin 14 provide actuation indication) adapted to be disposed in a pressurized system (system at 19), the indicator comprising: a body 12,22 having opposing first (top) and second (bottom) body ends, wherein the second body end is adapted (being threaded) to be coupled to the system; a bore (vertical bore in 22,12)  extending through the body between the first and second body ends and in fluid communication with the system; and a piston 42-44 having first and second piston ends, wherein the second (bottom) piston end is disposed in the bore, and the piston is movable between a retracted position (down position in Fig 3) and an extended position (dotted position in Fig 3), wherein when the piston 42-44 is in the retracted position, the first piston end is disposed proximal to the first body end, and wherein when the piston 42-44 is the extended position, wherein the first piston end extends outwardly (shown dotted at top of 42) from the body; and wherein the piston is adapted to move from the retracted position to the extended position when a threshold pressure is exceeded during an overpressure event of the pressurized system, and wherein the piston is adapted to remain (since it is reset manually, col 3 line 30-40) in the extended position after the overpressure event has subsided and until the piston is reset to the retracted position (col 3 line 30-40).
As to claim 12, a port 24 is disposed in a side of the body between the first and second body ends, and in fluid communication with the bore.
As to claim 16, a stop 38 is disposed in the bore between the first and second body ends.
As to claim 18, piston includes a groove (for 47) disposed proximal to the second piston end.
As to claim 20, a cap 16, 60, 66 is coupled to the first (top) body end and covering the first (top) piston end.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sato (4567791).
As to claim 11, Sato, Fig 3-6, discloses an indicator adapted to be disposed in a pressurized system 10-18, the indicator comprising: a body (portion of 31 left of 17 in Fig 5) having opposing first (left end in Fig 5,6) and second (right end in Fig 5,6) body ends, wherein the second body end (right end in Fig 5,6) is adapted to be coupled to the system; a bore extending through the body between the first and second body ends and in fluid communication with the system; and a piston 33 having first and second piston ends, wherein the second piston end is disposed in the bore (in 32), and the piston is movable between a retracted position and an extended (Fig 6) position, wherein when the piston is in the retracted position, the first piston end is disposed proximal to the first body end, and wherein when the piston is the extended position, wherein the first piston end extends outwardly from the body; and wherein the piston is adapted to move from the retracted position to the extended position when a threshold pressure is exceeded during an overpressure event (malfunctioning of valve 19, col 4, line 30-35) of the pressurized system, and wherein the piston is adapted to remain in the extended position after the overpressure event has subsided (since no automatic restoring mechanism is present) and until the piston is reset to the retracted position.
As to claim 12, a port (22) disposed in a side of the body between the first and second body ends, and in fluid communication with the bore.
As to claim 13, a valve 19 is coupled to the bore, and having an inlet port (at outlet of 22) in fluid communication with the bore via the port 22.
As to claim 14, the valve 19 further includes an outlet port 23 and a valve stem 25 disposed between the inlet and outlet ports, wherein the valve stem is movable between an open position that allows fluid communication between the inlet and outlet ports, and a closed position that closes fluid communication between the inlet and outlet ports.
As to claim 15, piston 33 is described as valve 19 malfunctioning detector (malfunctioning of valve 19, col 4, line 30-35) such that it indicates the valve stem is stuck in closed position in venting whereas it should be placed in the open position during venting.
Claim(s) 1, 5-7, 11, 16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kemp (4072126).
Regarding claim 1, Kemp, Fig 2,3, discloses an indicator 16,20 adapted to be coupled to a valve (lower portion of 12 at 42 and below) 14, the indicator comprising: a body (upper portion of 12 above 42) having opposing first (upper) and second (lower) body ends, wherein the second body end is adapted to be coupled to the valve; a bore 44,18 extending through the body between the first and second body ends; a stop stepped portion at top of 18) disposed in the bore between the first and second body ends; a piston 16,20 having opposing first (top) and second (bottom) piston ends, wherein the second piston end is disposed in the bore, and the piston is movable between a retracted position (Fig 2) and an extended position (Fig 3), wherein when the piston is in the retracted position, the first piston end is disposed proximal to the first 
As to claim 5, the piston includes a groove (for O-ring in portion 16) disposed proximal to the second (lower) piston end.
As to claim 6, an O-ring (in portion 16) disposed in the groove, wherein the O-ring is adapted to provide a frictional interaction between the O-ring and an internal surface of the bore (at 18).
As to claim 7, the valve is a pressure relief valve (relieving to vent 42), the piston provides a visual indication (at 53) that the pressure relief valve has been activated when the piston is disposed in the extended position (Fig 3).
Regarding claim 11, Kemp, Fig 2,3, discloses an indicator adapted to be disposed in a pressurized system, the indicator comprising: a body (upper portion of 12 above 42) having opposing first (top) and second (bottom) body ends, wherein the second body end is adapted to be coupled to the system; a bore 44,18 extending through the body between the first and second body ends and in fluid communication with the system; and a piston 20,16 having first (top) and second piston ends, wherein the second piston end is disposed in the bore, and the piston is movable between a retracted position (Fig 2) and an extended position (Fig 3), wherein when the piston is in 
As to claim 16, a stop is (stepped portion at top of 18) disposed in the bore between the first and second body ends.
As to claim 18, the piston includes a groove (for O-ring in portion 16) disposed proximal to the second (lower) piston end.
As to claim 19, an O-ring (in portion 16) disposed in the groove, wherein the O-ring is adapted to provide a frictional interaction between the O-ring and an internal surface of the bore (at 18).
As to claim 20, a cap 50 cover upper body end.
As to claims 21 and 22, the threshold pressure is based upon size of O-ring (at 186, since O-ring by definition provides a frictional fit and as such frictional resistance to movement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleton (3738311) in view of Leavitt (20140109823).
Appleton, Fig 1-4 discloses an indicator capable of being coupled to a valve (“adapted to be coupled to a valve” is seen as indicating capability of being coupled to a valve such as a valve on the cylinder 11), the indicator comprising: a body 10 having opposing first (top) and second body ends, wherein the second body end is capable of being coupled to a valve (“adapted to be coupled to a valve” is seen as indicating capability of being coupled to a valve such as a valve on the cylinder 11); a bore 20-16 extending through the body between the first and second body ends; a piston 18-27 having opposing first (top) and second piston ends, wherein the second piston end is disposed in the bore, and the piston is movable between a retracted position (Fig 2) and an extended position (Fig 1,4), wherein when the piston is in the retracted position (Fig 2), the first piston end is disposed proximal to the first body end, and wherein when the 
Appleton fails to disclose a stop in the lower body end for limiting downward piston motion.  Leavitt, Fig. 2, teaches an indicator 14 adapted to be coupled to a valve 12 (Para 17), the indicator comprising: a body 11 having opposing first (top) and second bottom body ends, wherein the second bottom body end is adapted to be coupled to the valve (the entire assembly being coupled to the valve); a bore 40,44 extending through the body between the first and second body ends; and a piston 20,28 having opposing first top and second bottom piston ends, wherein the second bottom piston end is disposed in the bore, and the piston is movable between a retracted position (low pressure position), wherein the first top piston end is disposed proximal to the first top body end, and an extended position (Fig 2 position), wherein the first piston end extends outwardly from the body 11. Leavitt, Fig. 2, teaches a stop 42 for limiting piston downward motion disposed in the bore 40,44 between the first and second body ends, wherein the stops includes a retaining ring 42.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the relief disclosed by Appleton with a retaining ring stop in bore for piston lower end downward motion as taught by Leavitt in order to prevent piston from popping out of indicator device. 
Response to Arguments
Applicant’s amendment has overcome the rejection of record except for claims 1, 9, 10 rejection over Taylor. However, a new ground of rejection is applied to the amended claims.
Applicant’s arguments regarding Taylor that “the valve assembly of Taylor would not remain in the extended position after the overpressure event subsided. During an overpressure event, pin 14 is "damaged" because it deforms after reaching the "buckling point" of pin 14. After an overpressure event subsides, the valve 42, stem portion 44, and valve head 46 of Taylor may return to the retracted position due to the weight of the valve, stem portion, and valve head bearing on damaged pin 14” are not persuasive since Taylor discloses (col 3 line 15-25) manually resetting of piston after over-pressure event.
Sato and Kemp and Appleton have been cited as new references to show teaching of piston retained in extended position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753